UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1281



DAVID L. BRIGHT,

                                              Plaintiff - Appellant,

          versus


NORSHIPCO; NORFOLK    SHIPBUILDING   &   DRYDOCK
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-985-2)


Submitted:   January 15, 1998             Decided:   January 26, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Bright, Appellant Pro Se. Ronda Lynn Brown, Thomas Michael
Lucas, VANDEVENTER, BLACK, MEREDITH & MARTIN, Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint claiming employment discrimination, wrongful termination,

and intentional infliction of emotional distress. We have reviewed

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Bright v.
Norshipco, No. CA-96-985-2 (E.D. Va. Jan. 29, 1997). Further, we

decline to address claims raised by Appellant for the first time on

appeal. See Singleton v. Wulff, 428 U.S. 106, 120 (1976); Bakker v.
Grutman, 942 F.2d 236, 242 (4th Cir. 1991). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2